DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/19/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bing Ai (Reg. #: 43312) on 08/24/2021.

Amendment as follows:
13.	(Currently Amended) An image sensing device comprising:
a pixel group including first to sixth unit pixels such that the first unit pixel and the second unit pixel are arranged adjacent to each other in a first row, the third unit pixel 
wherein each of the first to sixth unit pixels includes a photoelectric conversion element and a floating diffusion region, 
floating diffusion regions of the first to fourth unit pixels are electrically interconnected to one another to form a common floating diffusion node, and 
some unit pixels among the third to sixth unit pixels include first transistors, each first transistor configured as a metal oxide semiconductor (MOS) capacitor having a source region and a drain region that are electrically coupled to each other, and all transistors of remaining unit pixels other than the some unit pixels among the third to sixth unit pixels are not configured as MOS capacitors, 
wherein any one of the some unit pixels includes a second transistor configured to selectively connect the MOS capacitor to the common floating diffusion node.

19.	(Currently Amended) An image sensing device comprising: 
first to fourth unit pixels arranged adjacent to each other in a first direction and a second direction perpendicular to the first direction, each of which includes a photoelectric conversion element and a floating diffusion region, 
wherein the floating diffusion regions of the first to fourth unit pixels are electrically and commonly interconnected to form a common floating diffusion node, and 
some unit pixels among the first to fourth unit pixels include first transistors, each configured as a metal oxide semiconductor (MOS) capacitor having a source region and a drain region that are electrically coupled to each other, and any transistors of , [[.]]
further comprising a fifth unit pixel including a second transistor configured as a MOS capacitor having a source region and a drain region that are electrically coupled to each other, 
wherein a first unit pixel and a third unit pixel of the unit pixels and the fifth unit pixel are sequentially arranged in a same column, and 
wherein the fifth unit pixel further includes a third transistor configured to selectively connect the MOS capacitors of the third unit pixel and the fifth unit pixel to the common floating diffusion node in response to a gain control signal.

20.	(Canceled)

Allowable Subject Matter
Claims 1, 3, 6-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a pixel group including first to sixth unit pixels, wherein the first unit pixel and the second unit pixel are arranged adjacent to each other in a first row, the third unit pixel and the fourth unit pixel are arranged adjacent to each other in a second row, and the fifth unit pixel and the sixth unit pixel are arranged adjacent to each other in a third row; and wherein each of the first to sixth unit pixels is disposed in a region isolated by a 

Claims 3, 6-12 and 21 depend on, and further limit, independent claim 1. Therefore, claims 3, 6-12 and 21 are considered allowable for the same reasons.

As per claims 13, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a pixel group including first to sixth unit pixels such that the first unit pixel and the second unit pixel are arranged adjacent to each other in a first row, the third unit pixel and the fourth unit pixel are arranged adjacent to each other in a second row, and the fifth unit pixel and the sixth unit pixel are arranged adjacent to each other in a third row, wherein each of the first to sixth unit pixels includes a photoelectric conversion element and a floating diffusion region, floating diffusion regions of the first to fourth unit pixels are electrically interconnected to one another to form a common floating diffusion node, and some unit pixels among the third to sixth unit pixels include first transistors, 
Claims 14-18 and 22 depend on, and further limit, independent claim 13. Therefore, claims 14-18 and 22 are considered allowable for the same reasons.

As per claims 19, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“first to fourth unit pixels arranged adjacent to each other in a first direction and a second direction perpendicular to the first direction, each of which includes a photoelectric conversion element and a floating diffusion region, wherein the floating diffusion regions of the first to fourth unit pixels are electrically and commonly interconnected to form a common floating diffusion node, and some unit pixels among the first to fourth unit pixels include first transistors, each configured as a metal oxide semiconductor (MOS) capacitor having a source region and a drain region that are electrically coupled to each other, and any transistors of remaining unit pixels other than the some unit pixels among the first to fourth unit pixels are not configured as MOS capacitors, further comprising a fifth unit pixel including a second transistor configured as a MOS capacitor having a source region and a drain region that are electrically coupled to each other, wherein a first unit pixel and a third unit pixel of the unit pixels 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WESLEY J CHIU/Examiner, Art Unit 2698     


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698